DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-7 are currently under examination. Claims 8-13 are withdrawn from consideration. Claim 1 is amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Hosaka  et al. is withdrawn.
New grounds of rejection is set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xu  et al. (US 20180051105 A1).
Regarding claim 1, Xu et al. teach a solid catalyst for  the olefin polymerization composition comprising Ti-containing, Mg-containing and organosilicon electron donors containing Si-N bond(s) having the formula as shown below, and one or more electron donor nor selected from formula 1 (not a Si-N bonded compound) (claims 1-4) including 1,3-diethers ([0069]), wherein the organosilicon donor can be used as internal electron donor or as external electron donor ([0008]-[0014] and [0026]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As we see above, the internal electron donor organosilicon taught by Xu et al. read on the instant claimed Si-N bonded internal donor, n=1, m=0.
Regarding claims 2-4, as discussed above, the internal donor containing N-Si bond taught by Xu et al read on the instant claimed formula 1. 
It does not specific suggest or teach the organosilicon donors as per applicant claims 2-4, however it reads on applicant’s elected grouping of patentably indistinct species of obvious variants as the instant claimed a structure of Formula (1).
Applicant was required under 35 U.S.C. 121 to elect a single patentably distinct disclosed species for prosecution on the merits on 04/29/2022.
An interview conducted with Jeffrey J. Philips on 10/14/2021, applicant further confirmed to make a single grouping of patentably indistinct species for Si-N-containing organosilicon compounds having the Formula I as recited in claim 1 and a single grouping of patentably indistinct species of 1,3-diether compounds as internal electron donor. 
The Examiner explained according to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.” 
In this case, the examiner found species of Si-N containing donor in the prior art of Xu et al., they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion above.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. as applied to claim 1 above, and further in view of Hosaka et al. (US 2015/0240001 A1).
Regarding claims 5-7, as discussed above, the composition taught by Xu et al. comprises 1,3-diether ([0069]).
Although Xu et al. do not specific disclose an 1,3-diether as per applicant claims 5-7,  Hosaka et al. teach a Ziegler-Natter catalyst polymerization catalyst comprising 1,3 diether such as 2,2-diisobutyl-1,3-dimethoxypropane and 9,9-bis(methoxymethyl)fluorene ([0057]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the 2,2-diisobutyl-1,3-dimethoxypropane and 9,9-bis(methoxymethyl)fluorene taught by Hosaka et al. in 1,3-diethers taught by Xu et al. to obtain the invention as specified in the claims 5-7, as an alternative 1,3-diethers, and would expect to achieve the same results.
In addition, the resulting catalyst exhibits high polymerization activity and produce an olefin polymer having a low fine powder content, a low coarse powder content, and a low volatile organic compound content in high yield ([0009]) 
Since both of  teach Xu et al. and Hosaka teach catalysts for olefin polymerization comprising internal electron donors of 1,3-diethers, one would have a reasonable expectation of success.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments with respect to claims 1-7 filed on 10/21/2022 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738